Name: Commission Regulation (EC) No 1869/95 of 26 July 1995 amending Regulation (EC) No 2947/94 fixing the single reduction coefficient for the determination of the quantity of bananas to be allocated to each operator in Categories A and B within the tariff quota for 1995
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  tariff policy;  international trade
 Date Published: nan

 No L 179/38 flNl Official Journal of the European Communities 29 . 7. 95 COMMISSION REGULATION (EC) No 1869/95 of 26 July 1995 amending Regulation (EC) No 2947/94 fixing the single reduction coefficient for the determination of the quantity of bananas to be allocated to each operator in Categories A and B within the tariff quota for 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Management Committee for Bananas has not issued an opinion within the time limit laid down by its chairman, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Article 1 Whereas, in application of Article 6 of Commission Regulation (EEC) No 1 442/93 f), as last amended by Regulation (EC) No 11 64/95 (4), Regulation (EC) No 2947/94 (% as last amended by Regulation (EC) No 484/95 (% provisionally fixes the single reduction coeffi ­ cient to be applied to the reference quantity of each operator to determine the provisional quantity to be allo ­ cated to that operator for 1995 within the tariff quota of 2 200 000 tonnes, since it is impossible to achieve a precise assessment of the volume of quantities counted twice and some reference quantities have been based on an incorrect application of the rules ; Article 1 of Regulation (EC) No 2947/94 is hereby replaced by the following : 'Article 1 Within the tariff quota referred to in Articles 18 and 19 of Regulation (EEC) No 404/93, the quantity to be allocated to each operator in Categories A and B for the period from 1 January to 31 December 1995 shall be calculated by applying to the operator's reference quantity, determined in accordance with Article 5 of Regulation (EEC) No 1442/93 , the following single reduction coefficients :  for each Category A operator : 0.553842,  for each Category B operator : 0.472618 . This coefficient shall apply to quantities marketed in the Community during the reference period 1991 to 1993 for operators in Categories A and B established in the Community as of 31 December 1994/ Whereas, since then, thorough checks on the operators carried out by the Member States in cooperation with the Commission have made it possible to fix the reduction coefficient to be applied to the reference quantity of each operator in Categories A and B established in the Community as of 31 December 1994, determined on the basis of the quantities marketed in the Community during the reference period 1991 to 1993 , in order to calculate the quantity to be allocated to each operator within the tariff quota of 2 200 000 for the year 1995 ; Whereas provision should be made for the immediate application of the rules laid down in this Regulation so that operators can benefit from them as soon as possible ; Article 2 (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 349, 31 . 12 . 1994, p. 105. 0 OJ No L 310, 3. 12. 1994, p. 62. (4) OJ No L 49, 4. 6 . 1995, p. 34. (5) OJ No L 142, 12. 6 . 1993, p. 6. ( «) OJ No L 117, 24. 5 . 1995, p. 14. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 29 . 7. 95 EN Official Journal of the European Communities No L 179/39 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission